Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Claims 34, 40-44, 46-49, and 54-56 are pending. Claims 54-56 are new and drawn to group I. Applicant’s election without traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    89
    328
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL. However, the election of species requirement is hereby withdrawn.

An action on the merits of claims 34, 40-44, 46-49, and 54-56 is contained herein.


Priority
This application is a U.S. National Phase Application under 35 U.S.C. § 371 of
International Application No. PCT/EP2019/057320, filed March 22, 2019, which claims
priority to, and the benefit of, European Application Nos. 18163772.9, filed March 23, 2018, 18175823.6, filed June 4, 2018, 18202136.0, filed October 23, 2018, and International Application No. PCT/EP2018/086617, filed December 21, 2018.



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 
Specification
The title of the disclosure is objected to because it is not descriptive of the invention. A more descriptive title would be the following: “Substituted Pyrazines as CTP Inhibitors” or something similar thereof.  Correction is required.  


Claim Objections
Claim 47 is objected to because of the following informality:
The embodiment “O CH3” should more appropriately read “OCH3”. Correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 34, 40, 41, 43, 44, 46-49, 54-56 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting (anticipatory) as being unpatentable over claims 32, 36, 40, and 47-49 of copending Application No. 17/287,137.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The genus structure of the instant application may fully be anticipated by the compounds described in application ‘137. For example the following compounds fall within the scope of formula I 


    PNG
    media_image2.png
    104
    311
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    113
    270
    media_image3.png
    Greyscale
wherein R1 is selected from cycloalkyl, R4,5 selected from H, alkylalkoxy, or may form a spirocycloalkyl ring, R3 is H, and R10-12 selected from H, and alkoxy. Thus the claims are not independent and distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 34, 40-44, 46-49, and 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 34 and other independent claims, variables “Ar1” and “Ar2” are recited in the claims. However, the chemical formulas recite variables “Ar1” and “Ar2”. Are the latter groups intended to be equivalent or something else? Thus, the scope of the claims and claims dependent on them are considered indefinite. The examiner suggests amending the two groups to be identical if intending to be the same. Correction is required. 
Additionally, the scope of “or a salt, solvate or salt and solvate thereof” is ambiguous. What does the language “or salt and solvate” imply if not the same as “or a salt, solvate”? Both appear to be identical or is Applicant suggesting something else (e.g. a salt of a solvate?). Correction is required.




Conclusion

No claims are allowed. However, the claimed compounds appear to be novel and nonobvious over the prior art. There is no relevant art of record to be cited by the examiner in respect to the latter.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624